United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 7, 2006

                                                          Charles R. Fulbruge III
                            No. 06-10285                          Clerk
                          Summary Calendar




JAMES R. CALLAHAN,

                                     Plaintiff-Appellant,

versus

BRYAN COLLIER; RISSIE OWENS; JOSE ALISEDA;
JACKIE DENOYELLES; LINDA GARCIA;
JUANITA M. GONZALEZ; CHARLES AYCOCK; ELVIS HIGHTOWER,

                                     Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                           No. 4:05-CV-471
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     James Callahan, proceeding pro se, appeals the dismissal with-

out prejudice of his 42 U.S.C. § 1983 complaint as not ripe for re-

view.    Although he renews the allegations of his complaint, Calla-

han does not challenge the district court’s conclusion that any re-

lief would be uncertain and speculative at this time.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10285
                                 -2-

     By failing to brief any argument challenging the reasons for

dismissal, Callahan has abandoned the only grounds for appeal. See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   The appeal is without arguable merit and is therefore dis-

missed as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983). Callahan is warned that future frivo-

lous filings will invite the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.